Citation Nr: 0516498	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  00-22 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for a pulmonary 
disorder manifested by linear opacities in the left retro-
cardiac region.

3.  Entitlement to service connection for urinary urge 
incontinency (previously claimed as urinary frequency).

4.  Entitlement to service connection for hiatal hernia, 
esophageal suppression and excessive belching.

5.  Entitlement to separate evaluations for bilateral hand, 
bilateral hip, bilateral wrist, and bilateral shoulder 
disabilities.

6.  Entitlement to an initial compensable rating for 
sinusitis with rhinitis.

7.  Entitlement to an initial disability rating in excess of 
10 percent for varicose veins, right leg.

8.  Entitlement to an initial disability rating in excess of 
10 percent for varicose veins, left leg.

9.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella, left knee.

10.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella, right knee.

11.  Entitlement to an initial disability rating in excess of 
20 percent for pes planus with metatarsalgia, history of 
hallux valgus, bunions, plantar fasciitis, hammertoes, heel 
spurs and tarsal tunnel syndrome (bilateral foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty in February 1973 until 
February 1997.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

This case has a complicated procedural history.  A May 1997 
rating action, in part, denied service connection for 
bilateral carpal tunnel syndrome, a lung disability, various 
genitourinary disorders including urinary frequency, 
cellulitis of the right arm, acne vulgaris, various gastric 
disorders including hiatal hernia, a left ankle disability, 
and a left big toe disability.  The decision granted service 
connection for bilateral knee patella chondromalacia, 
bilateral hip trochanteric bursitis, bilateral shoulder 
traumatic arthritis, sinusitis with rhinitis, bilateral pes 
planus with accompanying disorders, fibromyalgia, bilateral 
hand arthritis, and bilateral varicose veins.  

In July 1998, the veteran provided a second notice of 
disagreement (NOD) to the denials of service-connection for 
bilateral carpal tunnel syndrome, a pulmonary disability, 
urinary frequency, cellulitis of the right arm, acne 
vulgaris, gastric disorders, a left ankle disability, and a 
left big toe disability; and the assigned disability 
evaluations for bilateral knee disabilities, bilateral hip 
disabilities, bilateral shoulder disabilities, sinusitis with 
rhinitis, bilateral pes planus, fibromyalgia, bilateral hand 
disabilities, and bilateral varicose veins.  

A September 2000 rating action granted service connection for 
gastritis and duodenitis, and increased the evaluations for 
the bilateral knee disabilities.  This rating action also 
increased the evaluation for fibromyalgia and combined the 
disabilities involving the shoulders, hips, wrists, and hands 
under that diagnosis.  As the decision did not grant service 
connection for hiatal hernia, this issue is still before the 
Board.

A statement of the case (SOC) was issued in September 2000.

The RO received the veteran's VA Form 9 in November 2000.  
From her statements, the RO determined that the veteran 
withdrew the issues regarding service connection for acne 
vulgaris and cellulitis of the right arm as well as increased 
rating for fibromyalgia.  She also contested combining the 
disabilities involving the shoulders, hips, wrists, and hands 
under the fibromyalgia Diagnostic Code.  

A rating action in April 2004, granted service connection for 
residuals of left ankle sprain and residuals of left big toe 
strain.  This decision also increased the disability 
evaluations assigned to bilateral varicose veins.  

The appeals involving service connection for hiatal hernia; 
higher ratings for bilateral knee disabilities, bilateral 
varicose veins and bilateral foot disabilities; and 
entitlement to separate disability evaluations for hand, hip, 
wrist, and shoulder disabilities, are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran does not have bilateral carpal tunnel 
syndrome.

2.  The veteran does not have a chronic lung disability that 
is manifested by, or resulted from, linear opacities in the 
left retro-cardiac region.

3.  The veteran's current bladder dysfunction manifested as 
urinary incontinence secondary to an overactive bladder 
cannot be disassociated from her inservice symptomatology.

4.  The veteran's sinusitis is manifested by subjective 
complaints of runny nose along with drainage, and the need 
for medication; with no objective evidence of symptoms of 
sinusitis with three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis manifested by headaches, pain, 
and purulent discharge or crusting; or polyps; or more than 
50 percent nasal obstruction.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  A lung disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

3.  A disability manifested as urinary incontinence secondary 
to an overactive bladder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

4.  The criteria for a compensable rating for sinusitis with 
rhinitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 4.97 Part 4, Diagnostic Codes 6513, 6522 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that service connection is 
warranted for various disorders that had their onset during 
service.  She also contends that the disability evaluation 
assigned for sinusitis with rhinitis does not adequately 
reflect the severity of her disability.  

During the course of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.   The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claims. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2001 and June 2003.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letters advised the veteran what 
information and evidence was needed to substantiate the 
claims.  The letters also advised her what information and 
evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claims and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, she was advised of 
the need to submit any evidence in her possession that 
pertains to the claims.  She was specifically told that it 
was her responsibility to support the claims with appropriate 
evidence.  Finally the letter advised her what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

A Statement of the Case (SOC) and supplemental statements of 
the case (SSOCs) were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  She was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the August 20043 
supplemental statement of the case (SSOC).  

Since these letters fully provided notice of all 4 elements, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were adjudicated in 1997.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notices provided to the 
veteran in 2001 and 2003 were not given prior to the first 
adjudication of the claims, the content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an additional SSOC was provided to 
the veteran.  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  Further, 
the RO asked her to submit any evidence in her possession 
that pertains to the claims.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the RO 
has undergone several examinations.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  



Factual Background

The veteran's service medical records (SMRs) relate that she 
was treated for bilateral wrist numbness and tingling in 
August 1995.  The initial diagnosis was bilateral carpal 
tunnel syndrome.  However, an electromyograph (EMG) was 
conducted in October 1995.  This was considered normal.  The 
examiner indicated that there was no evidence of bilateral 
carpal tunnel syndrome.  

A chest X-ray was taken at the retirement examination 
conducted in December 1996.  The X-ray revealed linear 
opacities in the left retrocardiac region.  It was noted that 
this could represent ectasias or scarring.  

In February 1984, exploratory laparotomy, left 
salpingo-oophorectomy, and right ovarian cystectomy were 
performed.   In December 1984, while receiving treatment for 
headaches and nausea, the veteran denied any episodes of 
urinary frequency.  In June 1987 she complained of dysuria 
and frequency.  The diagnosis was rule out UTI.  An August 
1987 report shows that the veteran complained of possible 
postoperative infection.  It was noted that she was status 
postoperative by 2-months for a total hysterectomy.  The 
diagnosis was vaginitis.  For the remainder of service she 
was treated for variously-diagnosed gynecological disorders 
including yeast infection, endometriosis, and vaginitis.  In 
August 1988, she denied any urinary problems.  At a May 1989 
examination and at her December 1996 retirement examination, 
the veteran reported a history of painful or frequent 
urination.  

The SMRs show that throughout service the veteran received 
treatment for upper respiratory infections and sinusitis with 
rhinitis.  

A series of VA examinations were conducted in April 1997.  At 
the general medical examination, the veteran reported her 
medical history.  Examination of the ear, nose and throat 
revealed mild erythema along the posterior oropharynx.  Her 
lungs were normal.  The diagnoses included history of 
allergic rhinitis.

A May 1997 rating action granted service connection for 
sinusitis with rhinitis, which was rated as 0 percent, 
effective March 1, 1997.  Service connection was denied for a 
lung condition, the gastric disorders, and bilateral carpal 
tunnel syndrome.  

A series of VA examinations were conducted between July and 
November 1998.  A nose, sinus and larynx examination was 
conducted on August 12, 1998.  The veteran complained of 
postnasal drainage and occasional sores in her nose.  She 
reported that she had been treated in the past year for 
sinusitis.  The last X-ray that she remembers was in 1996.  
She has had no surgery on her nose or sinuses.  She had been 
seen by an allergist and told that she had allergic rhinitis.  
It was noted that she seemed to have seasonal problems, 
especially in the spring and fall.  

The examiner reported that a computerized tomography (CAT 
scan) was considered essentially clear.  The examiner 
commented that there may have been slight mucosal thickening 
and a couple of ethmoid cells.  There was a tiny amount of 
polyploid mucosal in the left axillary antrum.  This was 
considered insignificant.  There was no evidence of any 
infectious disease.  The external nose was normal.  The 
vestibule was normal.  The septum was midline.  The nasal 
turbinates, meatus, and floor of the nose were normal.  The 
nasal mucosa was slightly pale.  The diagnostic impression 
was 1) mild allergic rhinitis 2) no evidence of acute or 
chronic sinus disease, and 3) postnasal drainage probably due 
to allergic rhinitis.

A genitourinary examination was conducted on October 15, 
1998.  The veteran complained of frequency of urination.  She 
stated that the frequency started in 1984 following an 
oophorectomy.  The veteran also stated that the frequency 
increased subsequent to an abdominal hysterectomy in 1987.  
She indicated that she had to relieve herself 8 to 10 times 
during the day and 2 to 3 times at night.  She denied any 
weight gain or weight loss.  She gave a history also of 
urgency with occasional urge incontinence.  She did not 
require any absorbent material.  She gave a history of 
occasional cystitis that was managed with antibiotics.  She 
denied any history of renal colic, or bladder stones.  There 
was no history of hospitalization for urinary tract disease.  
There was no history of treatment of any GU malignancy.  She 
did not require any catheterization.  

On physical examination, the abdomen was soft.  There was no 
costovertebral angle tenderness.  There were no palpable 
abdominal masses.  In reporting the diagnosis, it was noted 
that the veteran had urinary frequency, urgency, and 
occasional urge incontinence, starting in 1984.  It was 
reported that the veteran did not seek any medical attention 
for her complaints.  Further, she relates the urgency to a 
gynecological abdominal operation.  

The record contains VA outpatient records dated between May 
1997 and June 2003.  She was treated for a variety of 
disorders including sinusitis, rhinitis.

A September 2000 rating action granted service connection for 
gastritis and duodenitis.  

An examination was conducted for VA in March 2004.  The 
veteran reported her medical history.  In regard to a 
respiratory condition, the veteran stated that a 1996 X-ray 
showed lung scarring and granulomatous changes.  The veteran 
reported symptoms that included postnasal drainage, coughing 
and vertigo.  She took Claritin.  She indicated that she had 
not lost time from work.

In regard to varicose veins, she indicated that she 
experienced pain and edema.  She indicated that she used 
compression hose.  She indicated that her legs ached upon 
exertion or when she stood for normal day-to-day chores.  She 
indicated that she had not lost time from work.  

In regard to urinary incontinence secondary to hysterectomy, 
she reported a hysterectomy in 1987.  She complained of 
urinary frequency, urge incontinence, and overactive bladder.  
She indicated that she went to the bathroom every 45 minutes 
or so and 3 to 4 times a night.  She also experienced urge 
incontinence.  She did not use any pads.  She had taken 
Ditropan in the past.  

In regards to bilateral carpal tunnel syndrome, her symptoms 
included daily finger numbness, tingling, and stiffness.  She 
indicated that she had been fitted with a wrist splint but 
this did not help much.  She indicated that she had an EMG 
test done in the past.  Her hands hurt when she used a 
keyboard and/or when she got dressed or participating in any 
activities, which required the use of her wrists.  She 
indicated that she had not lost time from work or had 
surgery.  

In reporting the diagnosis, the examiner noted that the 
veteran had an abnormal X-ray with scarring and linear 
opacities in the past.  The examiner reported that the 
current X-ray report did not refer to this abnormality, so 
there was no diagnosis offered.  Subjectively, the veteran 
has cough and nasal stuffiness, which the examiner indicated 
may be related to rhinitis.  She took Claritin.  There was no 
clinical evidence of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, or chronic respiratory 
failure.  

In reporting on the varicose veins there was no change.  

In regard to urinary incontinence, the examiner commented 
that the veteran had a hysterectomy but the urinary 
incontinence appeared to be from urge incontinence secondary 
to an overactive bladder.  Subjectively, there is very 
frequent urination and sometimes urge incontinence.  There 
were no factors seen objectively.  

In regards to bilateral carpal tunnel syndrome, the physician 
indicated that there was no pathology to render a diagnosis 
of bilateral carpal tunnel syndrome.  It was noted that the 
veteran did get numbness and tingling in all fingers, but she 
had negative EMG and nerve conduction studies.

In reporting the opinions in question, it was noted that 
urinary incontinence is claimed as secondary to surgery for a 
hysterectomy.  In that regard, the veteran had a 
hysterectomy.  There was no mention of urinary incontinence 
in service or at that time.  She however, does have an 
overactive bladder, which sometimes results in urge 
incontinence.  Further, she was on Ditropan XL for this 
disorder, so it is less likely that the urinary incontinence 
is related to surgery for a hysterectomy.  There were other 
symptoms also from an overactive bladder.  

In regard to carpal tunnel syndrome, the examiner noted that 
there was no indication in the records of any involvement.  
The veteran's symptoms of tingling and numbness in the hands 
did not fit accurately with the diagnosis of tunnel syndrome.  
The examiner also noted that she had symptoms in all the 
digits, which is not the case in carpal tunnel syndrome.  
Further, the EMG and nerve conduction tests were normal.  

Regarding the respiratory condition, although past X-ray 
reports noted linear opacities in the left atrial cardiac 
region, the current report does not note the presence of this 
abnormality.  The examiner concluded that the veteran's 
current respiratory symptoms were not connected with an 
abnormal X-ray.  Claritin helped the symptoms of cough and 
stuffy nose.  The pulmonary function tests were normal and 
were not changed by post bronchodilator results.  The 
examiner reported that a respiratory condition was not likely 
associated with the condition found during service or with 
any present symptoms.

Criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis or an organic disease of the 
nervous system becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service- connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Service connection for pulmonary disorder and bilateral 
carpal tunnel syndrome

The veteran has provided no medical evidence to show a 
current diagnosis of bilateral carpal tunnel syndrome or of a 
current pulmonary disease related to the linear opacities in 
the left retrocardiac region.  While the service medical 
records show an inservice diagnosis of bilateral carpal 
tunnel syndrome, the following EMG discounted the previous 
diagnosis.  Further, the veteran has not provided a current 
diagnosis of bilateral carpal tunnel syndrome.  The Court has 
specifically disallowed service connection where there is no 
present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Concerning the claimed pulmonary disorder, while there was 
radiological evidence of linear opacities in the left retro-
cardiac region, there is no current evidence indicating that 
this has resulted in a chronic pulmonary disorder.  The March 
2004 examination report shows that the pulmonary diagnostic 
studies were normal.  The medical examiner indicated that 
there was no mention of linear opacities on a contemporaneous 
X-ray report.  Further, the medical examiner concluded that 
the linear opacities are unrelated to a respiratory disorder.  
Still further, the veteran has not provided any medical 
documentation listing current diagnoses regarding a pulmonary 
disorder.  

Further, the medical evidence of record does not include any 
medical statements or opinions that relate either a pulmonary 
disorder or bilateral carpal tunnel syndrome residuals to 
military service.  The only evidence of record that suggests 
the existence of and/or a causal relationship between the 
veteran's claimed disabilities and service is the veteran's 
statements.  However, her lay assertions are of little 
probative value and do not serve to establish service 
connection.  See Espiritu.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection for a pulmonary disability and 
bilateral carpal tunnel syndrome.

Service connection for a disability manifested by urinary 
incontinence

As noted, the veteran complained of urinary frequency 
throughout service.  A medical examiner has indicated that 
the veteran has urinary incontinence secondary to an 
overactive bladder.  While the VA physician did not 
specifically relate it to service, nonetheless, there is no 
probative evidence to suggest that the current diagnosis is 
not related to service.  Therefore, the Board finds that the 
physician's statement, together with the inservice complaints 
and continuing symptoms, at least places the evidence in 
equipoise.  With resolution of reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
a disability manifested by urinary incontinence is warranted.  

Compensable rating for sinusitis with rhinitis

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (Schedule), codified in C.F.R. Part 4.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of her disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.

The veteran appealed the initial assignment for the 
evaluation of her service-connected disability.  The Board 
has considered whether "staged" ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The general rating criteria for sinusitis (Diagnostic Codes 
6510 through 6514) are as follows: a noncompensable 
evaluation is warranted when sinusitis is detected by X-ray 
only; a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis manifested by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six  weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis manifested by headaches, pain, 
and purulent discharge or crusting.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

Diagnostic Code 6522 (allergic or vasomotor rhinitis) 
provides a 30 percent rating when there are polyps; and a 10 
percent rating where there are no polyps, but with greater 
than 50 percent obstruction of both sides or complete 
obstruction of one side.

The medical evidence outlined above shows that during this 
period of time, the veteran's sinusitis/rhinitis was 
manifested by mild or occasional symptoms.  A CAT scan was 
performed and there were no significant abnormalities noted 
in the sinuses.  While the record shows that the veteran 
takes medication (Claritin) on occasion for her symptoms, it 
has not been shown that she has three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis manifested 
by headaches, pain, and purulent discharge or crusting.  Nor 
does she have nasal polyps.  Nor is there 50 percent 
obstruction of the nasal passages.  Therefore, based on 
review of the record, the Board finds that the evidence 
approximates a noncompensable disability evaluation.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for a pulmonary disorder manifested by 
linear opacities in the left retro-cardiac region is denied.

Service connection for a disability manifested by urinary 
incontinence is granted.  

Entitlement to a compensable disability evaluation for 
sinusitis with rhinitis is denied.


REMAND

A review of the November 1998 VA examination report shows 
that the C-file was unavailable to the VA physician.  Still 
further, the VA examination report discloses that X-rays of 
the veteran's feet were ordered.  However, neither the X-ray 
reports nor any additional clinical statements have been 
added to the claims file.  Therefore, further development is 
needed.  

A review of the record shows that a VA examination concerning 
the knees was last conducted in November 1998.  The veteran 
has reported increased symptoms and June 2003 treatment 
records show swelling as well as limited motion of the knees.  
The duty to assist may include "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Wilson (Lawrence) v. Derwinski, 2 Vet. App. 
16, 21 (1991); and Parker v. Derwinski, 1 Vet. App. 522, 526 
(1991).  The Board finds that a medical examination is 
desirable for the proper adjudication of her claim.

The veteran contends that she should be granted separate 
disability evaluations for the disorders listed under 
"fibromyalgia" including her shoulders, wrist, hands, and 
hips.  The Board notes that various joint disabilities have 
been diagnosed, including degenerative disease of the hands, 
bilateral shoulder arthritis and bilateral trochanteric 
bursitis.  A medical opinion is needed to help delineate the 
manifestations that are related to fibromyalgia as opposed to 
her variously diagnosed degenerative disabilities. 

VA examinations have described small to moderate spider veins 
located behind the veteran's knee.  However, the examiners do 
not indicate whether the varicose veins extend above the knee 
or if the saphenous vein is involved.  As these are criteria 
that are considered in the old version of Diagnostic Code 
7120, further examination is needed. 

The service medical records relate that a hiatal hernia was 
noted at the December 1996 retirement examination.  Although 
VA examinations were conducted in 1997 and 1998, no 
evaluation was conducted regarding the hiatal hernia.  
Moreover, it was noted that the claims file was not available 
for review.  Further evaluation is needed.

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should contact the veteran and 
request her to update the list of the 
doctors and health care facilities that 
have treated her for her 
service-connected disabilities.  If 
information is provided in sufficient 
detail, the RO should make arrangements 
to obtain all the records of the 
treatment afforded to the veteran from 
all the sources listed by her that are 
not already on file.  All information 
obtained should be made part of the file.

2.  The RO should obtain copies of the 
November 1998 X-ray report from the Dorn 
Veterans Hospital.

3.  The RO should schedule a VA 
examination to determine the nature and 
severity of the veteran's service-
connected bilateral pes planus and 
bilateral knee disabilities.  Any 
indicated diagnostic study should be 
accomplished.  The examiner should 
provide a comprehensive report.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) and stability 
testing.  The report should list all 
subjective complaints and objective 
findings in detail; particularly the 
examiner should address the extent of 
functional impairment attributable to any 
reported pain, fatigability, 
incoordination, or weakness.  The factors 
upon which the opinions are based must be 
set forth in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  The RO should schedule the veteran 
for a comprehensive VA rheumatologic 
examination.  All indicated tests and 
studies with appropriate diagnostic 
testing should be accomplished and the 
findings reported in detail.  The 
examiner should review the entire record 
and integrate all the previous findings 
in order to obtain a true picture of the 
nature of the veteran's current 
fibromyalgia.  If there are different 
disorders, the examiner must reconcile 
the diagnoses to the extent possible.  If 
possible, the examiner should delineate 
those manifestations that can be 
objectively attributable to fibromyalgia 
and those attributable to her 
degenerative disorders of the shoulders, 
hands, wrists, and hips.  If this is 
impossible, the examiner should state so.  
The examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

5.  The RO should schedule the veteran 
for a VA examination for the purposes of 
determining the nature and extent of her 
service connected varicose veins.  All 
indicated tests and studies must be 
conducted. The examiner should conduct a 
complete review of the veteran's clinical 
history.  The examiner's findings should 
address whether the veteran's varicose 
vein disorder approximates a moderately 
severe disability involving the 
superficial veins above and below the 
knee with varicosities of the long 
saphenous, or objective evidence of 
persistent edema, stasis pigmentation, 
eczema, or intermittent ulceration.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

6.  An appropriate VA examination should 
be conducted to determine the nature, 
severity and etiology of the hiatal 
hernia.  All appropriate tests and 
studies should be accomplished at this 
time.  It is requested that the examiner 
obtain a detailed clinical history.  The 
rationale for any opinion expressed 
should be included in the report.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If necessary, any additional 
development should be undertaken.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


